

115 HRES 79 IH: Original Black History Month Resolution of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 79IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Al Green of Texas (for himself, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Ms. Blunt Rochester, Mr. Brown of Maryland, Mr. Butterfield, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mrs. Demings, Mr. Ellison, Mr. Evans, Ms. Fudge, Mr. Hastings, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kelly of Illinois, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee, Mr. Lewis of Georgia, Mr. McEachin, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Payne, Ms. Plaskett, Mr. Richmond, Mr. Rush, Mr. David Scott of Georgia, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Maxine Waters of California, Mrs. Watson Coleman, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the significance of Black History Month.
	
 Whereas the theme of Black History Month for 2017 is The Crisis in Black Education, which aims to further the dialogue on the critical role education plays in the advancement of the African-American community;
 Whereas the first Africans were brought involuntarily to the shores of the Americas as early as the 17th century;
 Whereas these Africans in America and their descendants are now known as African-Americans; Whereas African-Americans suffered enslavement and subsequently faced the injustices of lynch mobs, segregation, and denial of basic, fundamental rights;
 Whereas despite slavery, African-Americans in all walks of life have made significant contributions throughout the history of the United States, including through the—
 (1)writings of Booker T. Washington, Phyllis Wheatley, James Baldwin, Toni Morrison, Ralph Ellison, Zora Neale Hurston, and Alex Haley;
 (2)music of Mahalia Jackson, Billie Holiday, John Coltrane, Bessie Smith, and Duke Ellington; (3)resolve of athletes such as Jackie Robinson, Althea Gibson, Jesse Owens, Wilma Rudolph, and Muhammad Ali;
 (4)scientific advancements of George Washington Carver, Charles Drew, Benjamin Banneker, and Mae Jemison;
 (5)vision of leaders such as Frederick Douglass, Mary McLeod Bethune, Thurgood Marshall, Martin Luther King, Jr., and Shirley Chisholm; and
 (6)bravery of those who stood on the front lines in the battle against oppression, such as Sojourner Truth, Fannie Lou Hammer, and Rosa Parks;
 Whereas in the face of injustices, United States citizens of good will and of all races distinguished themselves with their commitment to the noble ideas upon which the United States was founded and courageously fought for the rights and freedom of African-Americans;
 Whereas Dr. Martin Luther King, Jr., lived and died to make real these noble ideas; Whereas a memorial commemorating the life and ideals of Dr. Martin Luther King, Jr., was placed on the National Mall for all people to observe his leadership in the struggle for freedom and truth;
 Whereas Barack Hussein Obama was elected and reelected the 44th President of the United States, making him the first African-American chief executive and overcoming one of the last great racial challenges in politics in this country;
 Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month;
 Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson's efforts to enhance knowledge of Black history started through the Journal of Negro History, published by Woodson's Association for the Study of African-American Life and History; and
 Whereas the month of February is officially celebrated as Black History Month, which dates back to 1926 when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans: Now, therefore, be it
		
	
 That— 1.Short titleThis resolution may be cited as the Original Black History Month Resolution of 2017.
 2.Recognizing significance of Black History MonthThe House of Representatives— (1)recognizes the significance of Black History Month as an important time to acknowledge and celebrate the contributions of African-Americans in the Nation’s history, and encourages the continued celebration of this month to provide an opportunity for all peoples of the United States to learn more about the past and to better understand the experiences that have shaped the Nation;
 (2)recognizes that ethnic and racial diversity of the United States enriches and strengthens the Nation; and
 (3)encourages all States to include in their year-round educational curriculum the history and contributions of African-Americans in the United States and around the world.
			